                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

 RICKY A. JONES, JR.                                                                    PLAINTIFF


 v.                                    Civil No. 6:19-cv-6068


 K. SMITH and SERGEANT
 MCCLARD                                                                              DEFENDANTS

                                              ORDER

       Before the Court is the Report and Recommendation filed July 30, 2019, by the Honorable

James R. Marschewski, United States Magistrate Judge for the Western District of Arkansas. (ECF

No. 7).   Judge Marschewski recommends that the Court dismiss Plaintiff Ricky A. Jones’

complaint without prejudice pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule

5.5(c)(2) for failure to obey a court order and for failure to prosecute this case.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.     See 28 U.S.C. § 636(b)(1).         Therefore, the Court adopts the Report and

Recommendation (ECF No. 7) in toto. Accordingly, Plaintiff’s complaint is hereby DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 19th day of August, 2019.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge
